                 Case 19-10702-MFW         Doc 558    Filed 10/21/19          Page 1 of 15



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                       Chapter 11
    In re
                                                       Case No. 19-10702 (MFW)
    SOUTHCROSS ENERGY PARTNERS, L.P.,                  (Jointly Administered)
    et al., 1
                                                       Hearing Date: October 28, 2019 at 10:30 a.m.
                                                       Objections Due: October 21, 2019 at 4:00 p.m.
                           Debtors.
                                                       D.I. 521 (519 & 520)


      THE UNITED STATES TRUSTEE’S OBJECTION TO THE MOTION OF DEBTORS
     FOR ENTRY OF AN ORDER (I) APPROVING THE DISCLOSURE STATEMENT, (II)
     ESTABLISHING PROCEDURES FOR THE SOLICITATION AND TABULATION OF
       VOTES TO ACCEPT OR REJECT THE PLAN, (III) APPROVING THE FORM OF
      BALLOT AND SOLICITATION MATERIALS, (IV) ESTABLISHING THE VOTING
          RECORD DATE, (V) FIXING THE DATE, TIME, AND PLACE FOR THE
       CONFIRMATION HEARING AND THE DEADLINE FOR FILING OBJECTIONS
          THERETO, AND (VI) APPROVING RELATED NOTICE PROCEDURES

            Andrew R. Vara, the Acting United States Trustee for Region 3 (“U.S. Trustee”), by and

through his undersigned attorney, hereby submits this Objection to the Motion of Debtors for

Entry of an Order (I) Approving the Disclosure Statement, (II) Establishing Procedures for the


1
  The debtors and debtors in possession in these chapter 11 cases, along with the last four digits
of their respective Employer Identification Numbers, are as follows: Southcross Energy Partners,
L.P. (5230); Southcross Energy Partners GP, LLC (5141); Southcross Energy Finance Corp.
(2225); Southcross Energy Operating, LLC (9605); Southcross Energy GP LLC (4246);
Southcross Energy LP LLC (4304); Southcross Gathering Ltd. (7233); Southcross CCNG
Gathering Ltd. (9553); Southcross CCNG Transmission Ltd. (4531); Southcross Marketing
Company Ltd. (3313); Southcross NGL Pipeline Ltd. (3214); Southcross Midstream Services,
L.P. (5932); Southcross Mississippi Industrial Gas Sales, L.P. (7519); Southcross Mississippi
Pipeline, L.P. (7499); Southcross Gulf Coast Transmission Ltd. (0546); Southcross Mississippi
Gathering, L.P. (2994); Southcross Delta Pipeline LLC (6804); Southcross Alabama Pipeline
LLC (7180); Southcross Nueces Pipelines LLC (7034); Southcross Processing LLC (0672); FL
Rich Gas Services GP, LLC (5172); FL Rich Gas Services, LP (0219); FL Rich Gas Utility GP,
LLC (3280); FL Rich Gas Utility, LP (3644); Southcross Transmission, LP (6432); T2 EF
Cogeneration Holdings, LLC (0613); and T2 EF Cogeneration LLC (4976). The debtors’ mailing
address is 1717 Main Street, Suite 5300, Dallas, TX 75201.
              Case 19-10702-MFW            Doc 558      Filed 10/21/19       Page 2 of 15



Solicitation and Tabulation of Votes to Accept or Reject the Plan, (III) Approving the Form of

Ballot and Solicitation Materials, (IV) Establishing the Voting Record Date, (V) Fixing the Date,

Time, and Place for the Confirmation Hearing and the Deadline for Filing Objections Thereto,

and (VI) Approving Related Notice Procedures (D.I. 521) (the “Motion”), and in support of that

Objection states as follows:

                                 I. PRELIMINARY STATEMENT


        1.      The Debtors have proposed a plan whereby the general unsecured creditors and

other subordinate creditors and interest holders (Classes 5 through 8 in the Plan) will receive no

distribution under the plan and are therefore deemed to reject the plan. Despite such treatment,

the Debtors seek Court approval of a process whereby the Debtors will require these creditors

and parties to file a written objection by the voting deadline for such creditors and interest

holders to avoid granting third party releases without consideration.

        2.      This Court, in In re Washington Mutual, Inc., 442 B.R. 314 (Bankr. D. Del.

2011), ruled that “any third party release is effective only with respect to those who

affirmatively consent to it by voting in favor of the Plan and not opting out of the third party

releases.” Id. at 355 (emphasis added). The Court clarified that an “opt out mechanism is not

sufficient to support the third party releases . . . particularly with respect to parties who do not

return a ballot (or are not entitled to vote in the first place). Failing to return a ballot is not a

sufficient manifestation of consent to a third party release.” Id. (emphasis added), citing In re

Zenith Electronics Corp., 241 B.R. 92, 111 (Bankr. D. Del. 1999).


        3.      The situation here is made even more egregious because the affected creditor or

party has to obtain a copy of the Plan, review the Plan, and then retain counsel in order file a

                                                    2
               Case 19-10702-MFW          Doc 558      Filed 10/21/19     Page 3 of 15



written objection to the release, exculpation, discharge and injunction provisions. Affirmative

consent is especially important here, because the releases being sought are from parties who are

receiving nothing under the plan. But despite receiving no consideration such creditors and

interest holders are compelled to grant releases to the Debtors and a number of non-debtors.


          4.     The Debtors have the ability at this stage of the proceedings to change the process

and provide the affected creditors an “opt-in” form, thereby ensuring that only the affected

creditors and parties who actually received such form, and truly consent to give third party

releases, will be deemed to provide the same. This is especially important because the creditors

and interest holders are receiving no distribution under the plan, and therefore no consideration

for giving any release.


          5.     Ordinarily, the propriety of third party releases is a confirmation issue. However,

by the Motion, the Debtors presently seek Court approval of a procedure that will adversely and

deleteriously affect these parties. Therefore this objection is proper and timely.

          6.     The U.S. Trustee objects to deeming those holders of claims in Classes 5 through

8 who do not object to the Plan as consenting to grant third party releases. However, that issue,

along with others related to, inter alia, the release and discharge provisions, is a confirmation

issue that can be addressed at the confirmation hearing. The U.S. Trustee reserves the right to

raise all confirmation issues, including exculpation 2, by the confirmation objection deadline.


          7.     For these reasons, as set forth in greater detail below, that portion of the Motion




2
    See ¶¶ 29-35, infra.
                                                   3
              Case 19-10702-MFW         Doc 558      Filed 10/21/19     Page 4 of 15



which seeks the Court’s approval of the procedure concerning approval of the Disclosure

Statement and Plan confirmation affecting the Debtors’ creditors and interest holders should be

denied. 3


                                       II. JURISDICTION

        8.     Under (i) 28 U.S.C. § 1334, (ii) applicable order(s) of the United States District

Court for the District of Delaware issued pursuant to 28 U.S.C. § 157(a), and (iii) 28 U.S.C. §

157(b)(2), this Court has jurisdiction to hear and determine this objection.

        9.     Pursuant to 28 U.S.C. § 586(a)(3), the U.S. Trustee is charged with administrative

oversight of the bankruptcy system in this District. Such oversight is part of the U. S. Trustee’s

overarching responsibility to enforce the laws as written by Congress and interpreted by the

courts. See United States Trustee v. Columbia Gas Systems, Inc. (In re Columbia Gas Systems,

Inc.), 33 F.3d 294, 295-96 (3d Cir. 1994) (noting that the U.S. Trustee has “public interest

standing” under 11 U.S.C. § 307 which goes beyond mere pecuniary interest); Morgenstern v.

Revco D.S., Inc. (In re Revco D.S., Inc.), 898 F.2d 498, 500 (6th Cir. 1990) (describing the “U.S.

Trustee as a “watchdog”).

        10.    Pursuant to 28 U.S.C. § 586(a)(3)(B), the U.S. Trustee has the duty to, inter alia,

monitor plans and disclosure statements filed in Chapter 11 cases and to comment such plans and

disclosure statements.

        11.    Under 11 U.S.C. § 307, the U.S. Trustee has standing to be heard on this



3
    The U.S. Trustee’s counsel believes he has reached an agreement with the Debtors’ counsel
    as to modifications to be made to the form of proposed order on the Motion, the ballot and
    related notices, other than those addressed in this Objection. The U.S. Trustee reserves the
    right to supplement this Objection, or to assert additional objections at the hearing on the
    Motion, if such modifications are not made.
                                                 4
               Case 19-10702-MFW          Doc 558     Filed 10/21/19     Page 5 of 15



Objection.



                    III. RELEVANT FACTS AND PROCEDURAL HISTORY

         12.      On April 1, 2019 (the “Petition Date”), the Debtors commenced these Chapter 11
cases.
         13.      No Official Committee of Unsecured Creditors has been appointed in these cases.

         14.      On October 4, 2019, the Debtors filed this Motion and their Plan and Disclosure

Statement (D. I. 519-521).

         15.      The Plan (and Disclosure Statement) provides for two voting classes, namely the

Prepetition Term Loan Claims (Class 3) and the Prepetition Revolving Credit Facility Claims

(Class Four). 4

         16.      The Plan and Disclosure Statement also includes four classes namely General

Unsecured Claims (Class 5), Sponsor Note Claims (Class 6), Subordinated Claims (Class 7) and

Existing Interests (Class 8) which are all impaired and deemed to have rejected the Plan and,

therefore, are not entitled to vote on the Plan. These classes are deemed to reject because the

members of those classes are receiving no distribution.

         17.      The Motion attaches various forms of notices, including, as Exhibit C, a Notice of

Non-Voting Status to be served on these creditor and interest holders. This Notice does not

provide or append any type of opt-out or opt-in form but states, among other things, that these

non-voting creditors and interest holders:



4
  The Prepetition Term Loan Claims are any claims arising under the Prepetition Term Loan and
the Prepetition Term Loan Agreement and have been deemed Allowed Claims under the Plan.
The Prepetition Revolving Credit Facility Claims are any claims arising under the Prepetition
Revolving Credit Facility and the Prepetition Revolving Credit Facility Agreement. (See sections
1.114 and 1.120 of the Plan).
                                                5
             Case 19-10702-MFW          Doc 558      Filed 10/21/19     Page 6 of 15



   •   will not be served with a copy of the Order, the Disclosure Statement, or the Plan;

   •   that upon Plan confirmation, any non-voting party will be deemed to have granted the
       releases and consented to the exculpation and injunction provisions set forth in Article 14
       of the Plan (the Plan that they are not served with) unless such party objects to the plan
       by the Objection Deadline;


   •   if they wish to challenge the Debtors’ classification of their claim, they must file a
       motion, pursuant to Bankruptcy Rule 3018(a) (a “Rule 3018 Motion”) and serve such
       motion on the Debtors so that it is received by 4:00 p.m. (prevailing Eastern Time) on the
       fifth day after the later of (i) service of the Confirmation Notice and (ii) service of notice
       of an objection, if any, to such Claim;


   •   that the Court will hold a hearing to consider confirmation of the Plan (the
       “Confirmation Hearing”) on December 5, 2019 at 10:30 a.m., and;


   •   lastly that objections to confirmation of the Plan, if any, must (a) be in writing and (b) be
       filed with the Court and served on (i) both counsel to the Debtors, (ii) counsel to the post-
       petition lenders and an ad hoc group of prepetition lenders, (iii) counsel to the
       administrative agent under Southcross’s prepetition secured revolving credit facility,
       prepetition secured term loan facility, and the post-petition credit facility, (iv) the Office
       of the U.S. Trustee for the District of Delaware, (v) and counsel to Southcross Holdings
       LP and its non-Debtor subsidiaries, so that they are received no later than the
       Confirmation Objection Deadline.

See Motion – Ex. C (D.I. 521-4).
       18.    Set forth below are the Plan provisions that are relevant to the solicitation and

objection procedures which the Debtors seek the Court to approve at this time.

       19.    The third party release is set forth in Article 14.6(b) of the Plan and provides as

follows:

       Releases by the Holders of Claims and Interests. Except as otherwise specifically
       provided in this Plan or the Confirmation Order, on and after the Effective Date, for good
       and valuable consideration, including the obligations of the Debtors under this Plan, the
       Plan Consideration and other contracts, instruments, releases, agreements or documents
       executed and delivered in connection with this Plan, each Releasing Party shall be
       deemed to have consented to this Plan and the restructuring embodied herein for all
       purposes, and shall be deemed to have conclusively, absolutely, unconditionally,
       irrevocably and forever released and discharged the Released Parties from any and all

                                                 6
             Case 19-10702-MFW           Doc 558      Filed 10/21/19      Page 7 of 15



       Claims, Interests, obligations, debts, rights, suits, damages, Causes of Action, remedies
       and liabilities whatsoever, whether known or unknown, foreseen or unforeseen, asserted
       or unasserted, existing or hereinafter arising, in law, equity or otherwise, whether for tort,
       fraud, contract, violations of federal or state laws or otherwise, including Avoidance
       Actions, those Causes of Action based on veil piercing or alter-ego theories of liability,
       contribution, indemnification, joint liability or otherwise that such Releasing Party would
       have been legally entitled to assert (whether individually or collectively), based on,
       relating to or in any manner arising from, in whole or in part, the Debtors, the Estates, the
       Plan Administrator, the liquidation, the Chapter 11 Cases, the purchase, sale or rescission
       of the purchase or sale of any security of the Debtors, the subject matter of, or the
       transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the
       business or contractual arrangements between the Debtors and any Releasing Party
       excluding any assumed executory contract or lease, the restructuring of Claims and
       Interests prior to or in the Chapter 11 Cases, the negotiation, formulation or preparation
       of the Plan, the Disclosure Statement, the Plan Supplement, the Plan Administrator
       Agreement, the DIP Credit Agreement, the Prepetition Revolving Credit Facility, the
       Prepetition Term Loan Agreement, or this Plan or the Disclosure Statement, or, in each
       case, related agreements, instruments or other documents, or upon any other act or
       omission, transaction, agreement, event or other occurrence taking place on or before the
       Effective Date, other than claims or liabilities arising out of or relating to any act or
       omission of a Released Party that is determined in a Final Order to have constituted
       willful misconduct (including, without limitation, actual fraud) or gross negligence;
       provided that any holder of a Claim or Interest that elects to opt out of the releases
       contained in the Plan shall not receive the benefit of the releases set forth in the Plan
       (even if for any reason otherwise entitled). Notwithstanding anything contained herein to
       the contrary, the foregoing release shall not release any obligation of any party under the
       Plan or any document, instrument or agreement executed to implement the Plan.
Article 14.6 (b) of the Plan (emphasis added).
       20.     The parties providing the third party releases are termed the “Releasing Parties,”

and are defined as follows:


       Releasing Parties means collectively, (a) each Released Party described in clauses (a),
       (d), (e), and (f) thereof, (b) each holder of a Claim that (i) votes to accept the Plan, (ii) is
       conclusively deemed to have accepted the Plan, (iii) receives a Ballot but abstains from
       voting on the Plan and does not check the appropriate box on such holder’s timely
       submitted Ballot to indicate that such holder elects to opt out of the release contained in
       the Plan and/or (iv) votes to reject the Plan and does not elect (as permitted on the
       Ballots) to opt out of the releases contained in the Plan, (c) each holder of a Claim in
       Classes 5, 6, 7, and 8 that does not object to the Plan, and (d) as to each of the foregoing
       Entities in clauses (a), (b), and (c) each such Entity’s predecessors, successors and
                                                  7
             Case 19-10702-MFW           Doc 558      Filed 10/21/19     Page 8 of 15



       assigns, subsidiaries, affiliates, managed accounts or funds and their current and former
       officers, directors, managers, partners, principals, shareholders, members, employees,
       agents, advisory board members, financial advisors, attorneys, accountants, investment
       bankers, consultants, representatives, management companies, fund advisors and other
       professionals (in each case as to the foregoing Entities in clauses (a), (b) and (c), solely in
       their capacity as such).
Article 1.131 of the Plan (emphasis added).

       21.     The beneficiaries of the third party releases are the “Released Parties,” who are

defined as follows:


       Released Parties means each of the following in their capacity as such: (a) each member
       of the Ad Hoc Group; (b) the Prepetition Term Loan Lenders; (c) the Prepetition
       Revolving Credit Facility Lenders; (d) the Prepetition Term Loan Agent; (e) the
       Prepetition Revolving Credit Facility Agent; (f) the Debtors (for the avoidance of doubt,
       including the Liquidating Debtors and the Reorganized Debtors, as applicable); (g) the
       DIP Agent and DIP Lenders; and (h) with respect to each of the foregoing Entities in
       clauses (a) through (g), such party’s current and former affiliates and subsidiaries, and
       such Entities’ and their current and former affiliates’ and subsidiaries’ current and former
       directors, managers, officers, equity holders (regardless of whether such interests are held
       directly or indirectly), predecessors, successors, and assigns, subsidiaries, and each of
       their respective current and former equity holders, officers, directors, managers,
       principals, members, employees, agents, advisory board members, financial advisors,
       partners, attorneys, accountants, managed accounts or funds, management companies,
       fund advisors, investment bankers, consultants, representatives, and other professionals,
       each in their capacity as such; provided, that no Person shall be a Released Party if it (a)
       opts out of the releases provided for in Article XIV hereof through a timely submitted
       ballot or (b) objects to the Plan.
Article 1.130 of the Plan (emphasis added).




                                                  8
               Case 19-10702-MFW         Doc 558      Filed 10/21/19     Page 9 of 15



                                   IV. LAW AND ANALYSIS


   A. The Proposed Objection Procedure is Impermissible under Applicable Law

         22.    The procedure set forth in the Motion whereby the Debtors’ non-voting general

unsecured claimants and other creditors and interest holders shall be deemed to consent to give

third party releases for no consideration, under a plan they are deemed to reject, unless they

object to confirmation of the Plan and object to the releases, exculpations and plan injunction is

contrary to the standards set forth by this Court in Washington Mutual, 442 B.R. 314 (Bankr. D.

Del. 2011), and other cases in this District, as well as by the Court of Appeals for the Third

Circuit in Gillman v. Continental Airlines (In re Continental Airlines), 203 F.3d 203 (3d Cir.

2000).


   B. Consent to Third Party Releases Requires an Affirmative Act


         23.    As set forth in the above, the third party releases in the Plan will be given not only

by those creditors who voted to accept the plan, and those several unimpaired classes who are

deemed to accept the plan all of whom will receive no distribution under the plan, have no right

to vote on the Plan, and are deemed to reject the same. The only way that a creditor or interest

holder can avoid being deemed to give the third party releases is to file and serve a written

objection to the Plan’s release, exculpation and plan injunction provisions by the voting deadline.


         24.    Some Courts in this District have determined that third-party releases of non-

debtors should be allowed only to the extent the releasing parties have given affirmative consent.

See In re Washington Mutual, Inc., 442 B.R. 314 (Bankr. D. Del. 2011). In Washington Mutual

the Court held that “any third party release is effective only with respect to those who
                                                  9
              Case 19-10702-MFW          Doc 558       Filed 10/21/19     Page 10 of 15



affirmatively consent to it by voting in favor of the Plan and not opting out of the third party

releases.” Id. at 355 (emphasis added). The Court clarified that merely having an opt out

mechanism is not enough, holding that an “opt out mechanism is not sufficient to support the

third party releases . . . particularly with respect to parties who do not return a ballot (or are not

entitled to vote in the first place).” Id. (emphasis added). Failing to return a ballot is not a

sufficient manifestation of consent to a third party release.” Id. (emphasis added), citing In re

Zenith Electronics Corp., 241 B.R. 92, 111 (Bankr. D. Del. 1999).


        25.     Other decisions from Courts in this District are in accord with Washington

Mutual. See In re Coram Healthcare Corp., 315 B.R. 321, 335 (Bankr. D. Del. 2004) (holding

that the “Trustee (and the Court) do not have the power to grant a release of the Noteholders on

behalf of third parties,” and that such release must be based on consent of the releasing party); In

re Exide Technologies, 303 B.R. 48, 74 (Bankr. D. Del. 2003) (approving releases which were

binding only on those creditors and equity holders who accepted the terms of the plan); In re

Zenith Electronics Corp., 241 B.R. 92, 111 (Bankr. D. Del. 1999) (release provision had to be

modified to permit third parties’ release of non-debtors only for those creditors who voted in

favor of the plan).


        26.     While the Court in In re Indianapolis Downs, LLC, 486 B. R. 286 (Bankr. D. Del.

2013) reached a different conclusion concerning the need for affirmative consent to third party

releases, the plan in that case did not propose, as the present Plan does, that third party releases

be given by parties who are deemed to reject the plan. See id. at 304-05. The Court in In re

Spansion, Inc., 426 B.R. 114 (Bankr. D. Del 2010), also reached a different conclusion with

respect to affirmative consent, but only as to releases given by unimpaired classes, who were

                                                  10
                 Case 19-10702-MFW        Doc 558       Filed 10/21/19    Page 11 of 15



“being paid in full.” Id. at 144. In fact, as discussed in more detail below, in Spansion, the Court

determined that non-consensual releases being deemed to be given by parties who were not

receiving any distribution under the plan did not pass muster under applicable law. See id. at

145.


           27.    Under the holding of Washington Mutual, and the other cases cited above, the

Debtor’ proposed procedure where the affected parties must file written objections in order to

opt-out of the release, exculpation and injunctive plan provisions must be rejected. The

shareholders “are not entitled to vote in the first place” (Washington Mutual, Inc., 442 B.R. at

355), because they are deemed to reject the plan. And if “[f]ailing to return a ballot is not a

sufficient manifestation of consent to a third party release” (id.), then failing to return an opt-out

form cannot be a manifestation of such consent. Thus, the third party releases the Debtors seek

to impose on the affected creditors and interest holders are not consensual.


           28.    There is no prejudice to the Debtors or to the Released Parties in requiring an

affirmative expression of consent from creditors and interest holders before such parties are

deemed to give releases. Such procedure helps to ensure that there is true consent, rather than

consent assumed by silence, which could be caused by factors such as the Notice merely being

wrongly addressed, misdelivered, other mail failures or delays or the party not being able to

comply with the onerous and costly procedures that the Debtors seek to impose upon the affected

parties.


    C. Estate Fiduciaries Who Receive Exculpations Are Not Also Entitled to Releases

           29.    Certain of the parties who will benefit from the releases are estate fiduciaries who

will receive exculpations from all holders of claims and interests. The parties to be released
                                                   11
              Case 19-10702-MFW          Doc 558        Filed 10/21/19     Page 12 of 15



consist of the Debtors’ professionals who have been employed since the Petition Date, the

Debtors’ officers and directors serving after the Petition Date, and the Plan Administrator 5 and a

plethora of other persons and their professionals. These same parties are entitled to exculpation

under Article 14.8 of the Plan.


        30.     This Court, as well as the Court of Appeals for the Third Circuit, has rejected

estate fiduciaries’ attempts to get releases in addition to exculpations, especially where there is

an issue concerning consent. In Continental Airlines, 203 F.3d 203 (3d Cir. 2000), the Court of

Appeals held that the Debtors’ directors and officers were not entitled to non-consensual third-

party releases. The Court stated that, “we have found no evidence that the non-debtor D & Os

provided a critical financial contribution 6 to the Continental Debtors' plan that was necessary to

make the plan feasible in exchange for receiving a release of liability.” 203 F.3d at 215.


        31.     Similarly, in Washington Mutual, this Court held that, “there is no basis for

granting third party releases of the Debtors’ officers and directors, . . . .[as] [t]he only

‘contribution’ made by them was in the negotiation of the Global Settlement and the Plan,




5
 It is doubtful that the Plan Administrator is an estate fiduciary entitled to exculpation under the
Plan and the U.S. Trustee reserves the right to, among other things, object to the exculpation
provisions and the parties who seek to benefit from such provisions.
6
  Because the Third Circuit in Continental determined that the non-consensual third party
releases at issue there would not be acceptable under circumstances, the Court stated that it “need
not speculate on whether there are circumstances under which we might validate a non-
consensual release that is both necessary and given in exchange for fair consideration.” Id. at
214, n. 11 (emphasis added).6 However, the Court did describe the “hallmarks of permissible
non-consensual releases” to be “fairness, necessity to the reorganization, and special factual
findings to support these conclusions.” Id. at 214.


                                                   12
              Case 19-10702-MFW          Doc 558       Filed 10/21/19     Page 13 of 15



[which] activities are nothing more than what is required of directors and officers of debtors in

possession (for which they have received compensation and will be exculpated); they are

insufficient to warrant such broad releases of any claims third parties may have against them. . . .

.”). 442 B.R. at 354 (emphasis added). The Court also disallowed the third party release of the

creditors’ committee and its members on the same basis, indicating that, rather than getting a

release, the committee and its members could receive an exculpation, as long as there was an

exception for willful misconduct or gross negligence. Id. at 348.


        32.     Spansion, 426 B.R. 114 (Bankr. D. Del 2010), also involved facts similar to the

present case. There, an ad hoc committee of convertible noteholders, the U.S. Trustee and other

parties objected to third party releases to be given to each entity holding a claim or interest in the

cases, in favor of the Debtors’ current directors, officers, employees, professionals, and others.

See id. at 143 and 142. The debtors in Spansion argued that the third party releases were critical

to the success of the reorganized debtors, to prevent management from being disturbed from

running the debtors’ operations. The debtors also asserted that all the parties to be released

provided contributions to the debtors’ plan by working long hours without additional pay. The

debtors further argued that certain classes, including unsecured creditors, were receiving

significant value under the plan. Id. at 145.


        33.     In Spansion, this Court rejected the debtors’ arguments, finding that the

contributions to the plan cited by the debtors did not “rise to the level of the critical financial

contributions contemplated in Continental and Genesis that is needed to obtain approval of non-

consensual releases.” Id. (citing, inter alia, In re Genesis Health Ventures, Inc., 266 B.R. 581

(Bankr. D. Del. 2001)). The Court also remarked that the objecting parties were not receiving

                                                  13
             Case 19-10702-MFW           Doc 558        Filed 10/21/19    Page 14 of 15



any distribution under the plan, and for these reasons, “the proposed nonconsensual Third Party

Release does not pass muster under Continental.” Id. (emphasis added). Such is the case here.


       34.     The Court in In re Genesis Health Ventures, Inc., 266 B.R. 581 (Bankr. D. Del.

2001) also addressed the release of the Debtors’ officers, directors, employees and professionals.

Although the releases addressed by the Court’s decision in that case were being given by the

debtors, the Court’s ruling remains instructive:


               [T]he release of the debtors’ pre-petition claims against the officers,
               directors, employees and professionals of the debtors is beyond the post-
               petition focus of the PWS Holding Corporation [228 F.3d 224 (3d Cir.
               2000)] release clause. . . . As in Zenith, the officers and directors of the
               debtors no doubt made meaningful contribution to the reorganization by
               designing and implementing the operational restructuring of the
               companies, and negotiating the financial restructuring with parties in
               interest. However, the officers, directors and employees have been
               otherwise compensated for their contributions, and the management
               functions they performed do not constitute contributions of “assets” to the
               reorganization.
Genesis Health, 266 B.R. at 606–07 (emphasis added).


       35.     For the same reasons as those recognized by this Court and the Court of Appeals

for the Third Circuit, the estate fiduciaries are not entitled to releases in addition to exculpations.

This is especially true given the lack of any consideration from the fiduciaries for such releases,

and the fact that the non-voting creditors and interest holders will receive no distribution under

the plan.


                                V. RESERVATION OF RIGHTS


       36.     The U.S. Trustee leaves the Debtors to their burden of proof and reserves any and

all rights, remedies and obligations to, inter alia, complement, supplement, augment, alter and/or
                                                   14
            Case 19-10702-MFW           Doc 558       Filed 10/21/19    Page 15 of 15



modify this objection, file an appropriate Motion and/or conduct any and all discovery as may be

deemed necessary or as may be required and to assert such other grounds as may become

apparent upon further factual discovery. The U.S. Trustee further reserves all objection to

confirmation of the Plan, including but not limited to objections related to the Plan’s release,

exculpation, discharge and injunction provisions.


       WHEREFORE, the U.S. Trustee respectfully requests that this Court issue an order

denying the Motion to the extent it seeks approval of procedures for the Class 5-8 creditors and

interest holders to object to the Plan and the release, exculpation, discharge and injunction

provisions and/or granting such other relief as this Court deems appropriate, fair and just.


 Dated: October 21, 2019                          Respectfully submitted,
 Wilmington, Delaware
                                                  ANDREW R. VARA
                                                  ACTING UNITED STATES TRUSTEE
                                                  REGION 3

                                                  By: /s/Richard L. Schepacarter
                                                  Richard L. Schepacarter, Esquire
                                                  Trial Attorney
                                                  United States Department of Justice
                                                  Office of the United States Trustee
                                                  J. Caleb Boggs Federal Building
                                                  844 N. King Street, Room 2207, Lockbox 35
                                                  Wilmington, DE 19801
                                                  (302) 573-6491
                                                  (302) 573-6497 (Fax)
                                                  Email: Richard.Schepacarter@usdoj.gov




                                                 15
